Citation Nr: 0923058	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  02-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from May 1954 to January 1955.  

This case initially comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was remanded by the Board for further development 
in November 2003.  The Board denied the appellant's claim for 
service connection for a back disability in March 2005, and 
the appellant appealed to the Court of Appeals for Veterans 
Claims (Court).  In a May 2006 order, the Court granted the 
parties' Joint Motion for Remand of the Board's March 2005 
decision, vacating the Board's decision as it pertained to 
the issue of entitlement to service connection for a back 
disability.  

The case was remanded to the agency of original jurisdiction 
(AOJ) in October 2006 and returned to the Board for appellate 
consideration in August 2007.  

The Board denied the claim for service connection for a back 
disability in September 2007, and the appellant appealed to 
the Court.  In an August 2008 order, the Court granted the 
parties' Joint Motion for Remand of the Board's September 
2007 decision, vacating the Board's decision as it pertained 
to the issue of entitlement to service connection for a back 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2009 correspondence, the appellant's representative 
indicated that the appellant wished to appear for a BVA 
Videoconference Hearing for his entitlement to service 
connection for a back disability claim.  In light of the 
appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
Video hearing before a Veterans Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




